UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust X By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Dynamic Credit Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Fundamental Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Thomas 'Tony' K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Michael L. Eskew For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Inge G. Thulin For For Management 1i Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For Against Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Trevor M. Jones For For Management 1e Elect Director Louis J. Lavigne, Jr. For For Management 1f Elect Director Peter J. McDonnell For For Management 1g Elect Director Timothy D. Proctor For For Management 1h Elect Director Russell T. Ray For For Management 1i Elect Director Henri A. Termeer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Require Independent Board Chairman Against For Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Vincent T. Roche For For Management 1c Elect Director Richard M. Beyer For For Management 1d Elect Director James A. Champy For For Management 1e Elect Director John C. Hodgson For For Management 1f Elect Director Yves-Andre Istel For For Management 1g Elect Director Neil Novich For For Management 1h Elect Director F. Grant Saviers For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Abstain Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dan O. Dinges For For Management 1b Elect Director James R. Gibbs For For Management 1c Elect Director Robert L. Keiser For For Management 1d Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions Against Abstain Shareholder CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock and For For Management Approve Stock Split 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Lobbying Payments and Policy Against Abstain Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director Christopher J. Coughlin For For Management 1f Elect Director Randall J. Hogan, III For For Management 1g Elect Director Martin D. Madaus For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Stephen H. Rusckowski For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Market Purchases of Ordinary For For Management Shares 5 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 6 Renew Director's Authority to Issue For Against Management Shares 7 Renew Director's Authority to Issue For For Management Shares for Cash CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Robert K. Herdman For For Management 6 Elect Director Robert J. Bernhard For For Management 7 Elect Director Franklin R. Chang Diaz For For Management 8 Elect Director Stephen B. Dobbs For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Provide For Confidential Running Vote Against For Shareholder Tallies CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director Nancy-Ann M. DeParle For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Anne M. Finucane For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Election Of Director Douglas M. Baker, For For Management Jr. 1.2 Election Of Director Barbara J. Beck For For Management 1.3 Election Of Director Leslie S. Biller For For Management 1.4 Election Of Director Carl M. Casale For For Management 1.5 Election Of Director Stephen I. Chazen For For Management 1.6 Election Of Director Jerry A. For For Management Grundhofer 1.7 Election Of Director Arthur J. Higgins For For Management 1.8 Election Of Director Joel W. Johnson For For Management 1.9 Election Of Director Michael Larson For For Management 1.10 Election Of Director Jerry W. Levin For For Management 1.11 Election Of Director Robert L. Lumpkins For For Management 1.12 Election Of Director Victoria J. Reich For For Management 1.13 Election Of Director Suzanne M. For For Management Vautrinot 1.14 Election Of Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director William D. Green For For Management 1g Elect Director Edmund F. Kelly For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Etienne F. Davignon For For Management 1c Elect Director Carla A. Hills For For Management 1d Elect Director Kevin E. Lofton For For Management 1e Elect Director John W. Madigan For For Management 1f Elect Director John C. Martin For For Management 1g Elect Director Nicholas G. Moore For For Management 1h Elect Director Richard J. Whitley For For Management 1i Elect Director Gayle E. Wilson For For Management 1j Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Approve Amendment to Certificate of For Against Management Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Link CEO Compensation to Patient Against Against Shareholder Access to the Company's Medicine GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against Against Shareholder INTERCONTINENTALEXCHANGE GROUP, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Fred W. Hatfield For For Management 1d Elect Director Sylvain Hefes For For Management 1e Elect Director Jan-Michiel Hessels For For Management 1f Elect Director Terrence F. Martell For For Management 1g Elect Director Callum McCarthy For For Management 1h Elect Director James J. McNulty For For Management 1i Elect Director Robert Reid For For Management 1j Elect Director Frederic V. Salerno For Against Management 1k Elect Director Robert G. Scott For For Management 1l Elect Director Jeffrey C. Sprecher For For Management 1m Elect Director Judith A. Sprieser For For Management 1n Elect Director Vincent Tese For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change Company Name For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Marc Olivie For For Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson P. Tai For For Management 1m Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For For Management 1.2 Elect Director B. Kipling Hagopian For For Management 1.3 Elect Director James R. Bergman For For Management 1.4 Elect Director Joseph R. Bronson For For Management 1.5 Elect Director Robert E. Grady For For Management 1.6 Elect Director William D. Watkins For For Management 1.7 Elect Director A.R. Frank Wazzan For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Laura K. Ipsen For For Management 1c Elect Director William U. Parfet For For Management 1d Elect Director George H. Poste For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Risk of Genetic Engineering Against Abstain Shareholder in Order to Work with Regulators 5 Report on Risk of Genetically Against Abstain Shareholder Engineered Products OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Edward P. Djerejian For For Management 1.6 Elect Director John E. Feick For For Management 1.7 Elect Director Margaret M. Foran For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Remove Age Restriction for Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Separate the Roles of the Chairman of For For Management the Board and the Chief Executive Officer 6 Ratify Auditors For For Management 7 Stock Retention/Holding Period Against Against Shareholder 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 9 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 10 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 31, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Human Rights Committee Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 9 Require Shareholder Approval of Against For Shareholder Quantifiable Performance Metrics PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Ian M. Cook For For Management 1d Elect Director Dina Dublon For For Management 1e Elect Director Rona A. Fairhead For For Management 1f Elect Director Ray L. Hunt For For Management 1g Elect Director Alberto Ibarguen For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Sharon Percy Rockefeller For For Management 1j Elect Director James J. Schiro For For Management 1k Elect Director Lloyd G. Trotter For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Stock Retention/Holding Period Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Jennifer Li For For Management 1.5 Elect Director Sergio Marchionne For For Management 1.6 Elect Director Kalpana Morparia For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Robert B. Polet For For Management 1.9 Elect Director Carlos Slim Helu For For Management 1.10 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Adopt Policy to Restrict Non-Required Against Against Shareholder Animal Testing PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For For Management 1.3 Elect Director Nance K. Dicciani For For Management 1.4 Elect Director Edward G. Galante For For Management 1.5 Elect Director Claire W. Gargalli For For Management 1.6 Elect Director Ira D. Hall For For Management 1.7 Elect Director Raymond W. LeBoeuf For For Management 1.8 Elect Director Larry D. McVay For For Management 1.9 Elect Director Denise L. Ramos For For Management 1.10 Elect Director Wayne T. Smith For For Management 1.11 Elect Director Robert L. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Steven M. Mollenkopf For For Management 1i Elect Director Duane A. Nelles For For Management 1j Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1k Elect Director Francisco Ros For For Management 1l Elect Director Jonathan J. Rubinstein For For Management 1m Elect Director Brent Scowcroft For For Management 1n Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For For Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director George P. Orban For For Management 1g Elect Director Lawrence S. Peiros For For Management 1h Elect Director Gregory L. Quesnel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Maureen Kempston Darkes For For Management 1e Elect Director Paal Kibsgaard For For Management 1f Elect Director Nikolay Kudryavtsev For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director Leo Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Howard Schultz For For Management 1b Election Of Director William W. Bradley For For Management 1c Election Of Director Robert M. Gates For For Management 1d Election Of Director Mellody Hobson For For Management 1e Election Of Director Kevin R. Johnson For For Management 1f Election Of Director Olden Lee For For Management 1g Election Of Director Joshua Cooper Ramo For For Management 1h Election Of Director James G. Shennan, For For Management Jr. 1i Election Of Director Clara Shih For For Management 1j Election Of Director Javier G. Teruel For For Management 1k Election Of Director Myron E. Ullman, For For Management III 1l Election Of Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Prohibit Political Spending Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Wayne M. Hewett For For Management 1j Elect Director Karen L. Katen For For Management 1k Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder 5 Prepare Employment Diversity Report Against Abstain Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 08, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela F. Braly For For Management 1b Elect Director Kenneth I. Chenault For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Susan Desmond-Hellmann For For Management 1e Elect Director A.G. Lafley For For Management 1f Elect Director Terry J. Lundgren For For Management 1g Elect Director W. James McNerney, Jr. For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Mary Agnes Wilderotter For For Management 1j Elect Director Patricia A. Woertz For For Management 1k Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 18, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Fred H. Langhammer For For Management 1f Elect Director Aylwin B. Lewis For For Management 1g Elect Director Monica C. Lozano For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Sheryl K. Sandberg For For Management 1j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc N. Casper For For Management 1b Elect Director Nelson J. Chai For Against Management 1c Elect Director C. Martin Harris For For Management 1d Elect Director Tyler Jacks For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Thomas J. Lynch For For Management 1g Elect Director Jim P. Manzi For For Management 1h Elect Director William G. Parrett For For Management 1i Elect Director Lars R. Sorensen For For Management 1j Elect Director Scott M. Sperling For For Management 1k Elect Director Elaine S. Ullian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Paul D. Wachter For For Management 1.12 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Rodney C. Adkins For For Management 1c Elect Director Michael J. Burns For For Management 1d Elect Director D. Scott Davis For For Management 1e Elect Director Stuart E. Eizenstat For For Management 1f Elect Director Michael L. Eskew For For Management 1g Elect Director William R. Johnson For For Management 1h Elect Director Candace Kendle For For Management 1i Elect Director Ann M. Livermore For For Management 1j Elect Director Rudy H.P. Markham For For Management 1k Elect Director Clark T. "Sandy" Randt, For For Management Jr. 1l Elect Director Carol B. Tome For For Management 1m Elect Director Kevin M. Warsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For Against Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret G. McGlynn For For Management 1.2 Elect Director Wayne J. Riley For For Management 1.3 Elect Director William D. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director William K. Hall For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director Neil S. Novich For For Management 1.6 Elect Director Michael J. Roberts For For Management 1.7 Elect Director Gary L. Rogers For For Management 1.8 Elect Director James T. Ryan For For Management 1.9 Elect Director E. Scott Santi For For Management 1.10 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director William G. Howard, Jr. For For Management 1.5 Elect Director J. Michael Patterson For For Management 1.6 Elect Director Albert A. Pimentel For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management Pioneer Multi-Asset Ultra Short Income Fund NORMANDY MORTGAGE LOAN CO LLC Ticker: Security ID: 85487QAA3 Meeting Date: MAR 11, 2014 Meeting Type: Written Consent Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Consent to the Terms Set Forth in the None Abstain Management Letter of Direction STANWICH MORTGAGE LOAN TRUST Ticker: Security ID: 85488NAA9 Meeting Date: MAR 11, 2014 Meeting Type: Written Consent Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Consent to the Terms Set Forth in the None Abstain Management Letter of Direction END NPX REPORT
